Citation Nr: 1510429	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-39 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for post-traumatic stress disorder (PTSD) formerly anxiety disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky and Washington, DC.  Jurisdiction over the appeal currently resides with the RO in Washington, DC.

In a November 2007 rating decision, the RO granted service connection for an anxiety disorder, not otherwise specified (NOS) and denied service connection for PTSD.  An evaluation of 10 percent for anxiety disorder, NOS was granted under Diagnostic Code 9413, effective July 31, 2007.  In a December 2008 rating decision, the RO increased the evaluation for the Veteran's service-connected anxiety disorder, NOS, to 50 percent, effective September 20, 2008.  In a February 2013 rating decision, the RO recharacterized the Veteran's service-connected psychiatric disability as PTSD, (formerly anxiety disorder) and continued the 50 percent rating under Diagnostic Code 9411.  The issue of an increased rating for PTSD (formerly anxiety disorder) remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 
38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The Board notes that the Veteran's most recent VA examination for his service-connected PTSD (formerly anxiety disorder) was conducted, almost three years ago, in April 2012.  The Veteran has reported that his disability has increased in severity since that examination.  Specifically, he contends that he experiences suicidal ideation, as well as extreme unprovoked irritability that causes a physical reaction in him; that he routinely checks his doors and windows for security; that he avoids crowds, which he is extremely nervous around; and that he sits with his back to the wall and continuously checks his surroundings when eating out in a public place.  He also claims that he does not trust people and that he is unable to get close to anyone he does not already know, and as such, he is not able to establish new relationships.  The Veteran also noted in an April 2012 statement, received by the Board in July 2013 that his GAF score had decreased from 55 to 48.  See April 2012 statement from the Veteran citing April 2012 VA outpatient treatment records.  The Veteran also claims that he is unable to work due to the symptoms of his psychiatric disability noted above, and because he is unable to perform the mental acts required by employment due to his PTSD.  See March 2013 notice of disagreement and January 2015 Appellant's Post-Remand Brief.  

In March 2013, a VA opinion was submitted, addressing the effect of the Veteran's psychiatric disability on his ability to maintain gainful employment.  However, he has not been afforded a contemporaneous VA examination to assess the current severity of his PTSD (formerly anxiety disorder).  As such, the Board has an obligation to have the Veteran reexamined to reassess the severity of his psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

In addition to the VA examination, on remand, any pertinent private or VA treatment records generated since the April 2012 VA examination, not already of record, should be obtained and considered in connection with the examination. 

Turning to the TDIU claim, the Board notes that, because the outcome of the claim for an increased rating for PTSD (formerly anxiety disorder) may have a bearing on the issue of entitlement to TDIU, any Board action on the TDIU matter would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This also avoids piecemeal adjudication of the claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, this issue must also be remanded.

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA medical records dated since April 2012.

2.  Request that the Veteran identify any private medical records that are not of record and provide a release.  Request those records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD (formerly anxiety disorder).  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should specifically provide the following:

   (a) Provide a full multiaxial diagnosis with a global assessment of functioning score.

   (b) Specifically discuss the effects of the Veteran's PTSD (formerly anxiety disorder) on his occupational and social functioning.

The examiner should also provide an opinion as to whether the service-connected disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

If the Veteran's service-connected disability does not preclude gainful employment, the examiner should provide examples of the types of employment the Veteran would be able to perform.

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

4.  If there is evidence of unemployability, the agency of original jurisdiction (AOJ) should readjudicate the issue of entitlement to TDIU.  

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. 

6.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

